Citation Nr: 0522693	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-21 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus type II.  

2.  Entitlement to service connection for a kidney condition, 
to include as secondary to service-connected diabetes 
mellitus type II.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2000 and January 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi that, among other things, 
granted service connection for diabetes mellitus type II and 
denied service connection for coronary artery disease, a 
kidney condition and hypertension.  In September 2002, the 
veteran filed a Notice of Disagreement to the RO's decision, 
challenging its determination with respect to coronary artery 
disease, a kidney condition and hypertension.  In July 2003, 
the RO issued a Statement of the Case as to these issues, and 
the veteran filed his Substantive Appeal that same month.

In April 2005, the veteran and his spouse, accompanied by the 
veteran's representative, testified at a hearing conducted 
before the undersigned Veterans Law Judge at the local 
regional office.  At the hearing, the veteran submitted 
additional evidence that was accompanied by a waiver of RO 
consideration.  This evidence will be considered by the Board 
in adjudicating this appeal.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's kidney condition was not present in service 
and is not related to an in-service disease or injury, or a 
service-connected disorder.

2.  The medical evidence does not show that the veteran has 
coronary artery disease.


CONCLUSIONS OF LAW

1.  A kidney condition was not incurred in or aggravated by 
active service; nor is it proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310(a) (2004).

2.  Coronary artery disease was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in letters dated in August 2000 
and March 2001, provided the veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  By way of 
these letters and other mailings provided to the veteran 
including the July 2003 Statement of the Case and the 
November 2003 Supplemental Statement of the Case, the veteran 
was furnished notice of the types of evidence needed in order 
to substantiate his claim of service connection, as well as 
the types of evidence VA would assist him in obtaining.  The 
veteran was informed of his responsibility to identify, or 
submit directly to VA medical evidence that shows a currently 
disability, evidence of a disease or injury in service, and 
medical evidence of a link between his current disability and 
service.  The veteran was also informed that this evidence 
could consist of medical records or a doctor's statement.  

By way of September 2000 and January 2002 rating decisions, a 
July 2003 Statement of the Case, and a November 2003 
Supplemental Statement of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing his claims, and the basis for the 
denial of his claims.  These documents, as well as the RO's 
letters, also specifically informed the veteran of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of copies of the appellant's service 
medical records, post-service VA and private medical 
treatment records, VA examinations in connection with his 
claims, and statements submitted by the veteran and his 
representative in support of his claims.  In this case, the 
Board finds that VA undertook reasonable development with 
respect to the veteran's claim and further development is not 
warranted.  

Based on the foregoing, the Board concludes that there is no 
material evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, 
including hypertension and heart disease, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within a year following discharge from 
service.  38 C.F.R. § 3.307, 3.309.

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

A.  Kidney condition.

In this case, it is clear that the veteran has been diagnosed 
with renal disease.  Therefore, although the Board has 
reviewed the lay and medical evidence in detail, the Board 
will focus its discussion on evidence that concerns whether 
his current kidney condition had its onset during service, or 
whether this condition is secondary to the veteran's service-
connected diabetes mellitus type II.  

The service medical records in this case show no complaints 
or treatment related to a kidney condition in service.  And 
there is no evidence of any kidney disability within one year 
of service.  Rather, the veteran was diagnosed with his 
present condition in 2000, many years after service.  

In October 2002, the veteran was afforded a formal VA 
examination in connection with his claim.  The examiner noted 
that the veteran was diagnosed with this condition in 2000.  
Based on his BUN and creatinine levels, the examiner observed 
that the veteran had progressive renal decline.  After 
examining the veteran, the veteran was diagnosed with renal 
disease.  In doing so, the examiner reported that a 
nephrologist 's note indicated that it was unclear whether 
the renal disease is from hypertension, diabetes, or lupus.  
The examiner noted that this would be difficult to determine 
without a renal biopsy, and that this decision would be best 
made by a nephrologist.

In October 2003, the RO specifically requested an opinion 
from a Nephrologist regarding whether or not the veteran's 
kidney disease is secondary to his service-connected diabetes 
mellitus.  The VA examiner for this examination was associate 
chief of Nephrology.  After noting that he had reviewed the 
veteran's claims file and that he had personally seen the 
veteran in the nephrology clinic in August 2003, the examiner 
stated "I do not find any convincing evidence that kidney 
disease is related to diabetes mellitus, specifically , no 
evidence if diabetic nephropathy."  The examiner then listed 
five specific detailed medical findings underlying his 
opinion, including findings specifically atypical for 
diabetic kidney disease.

In addition to the foregoing, the veteran submitted two 
statements, one from a VA physician and one from a VA nurse, 
in April 2005.  These statements seem to indicate that the 
veteran's renal disease could be related to his service-
connected diabetes mellitus.  Specifically the VA nurse, 
stated that the veteran's "diabetes has most likely 
progressed and he has hypertensive retinopathy...and chronic 
renal insufficiency."  In addition, the VA physician, the 
veteran's treating cardiologist, noted that the veteran had 
"hypertension, diabetes, which has caused some end organ 
damage, including minor degree of nephropathy, also 
retinopathy."  These are summary statements that do not 
explain a basis for the conclusions stated.  There is also no 
indication that these opinions were offered after reviewing 
the veteran's claims file.  

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's renal 
disease is related to a disease or injury in service.  Here, 
the Board notes that there is no evidence in the record of 
any problems with the veteran's kidneys until 2000 when he 
was diagnosed with his current condition.  There is no 
evidence directly linking the veteran's condition with his 
active duty service.  

In addition, the weight of the evidence is against a finding 
that the veteran's kidney condition is secondary to his 
service-connected diabetes mellitus.  In this regard, the 
Board notes that the October 2003 VA examiner, a 
Nephrologist, after examining both the veteran and his claims 
file in connection with his opinion, found that "I do not 
find any convincing evidence that kidney disease is related 
to diabetes mellitus, specifically , no evidence of diabetic 
nephropathy."  While the veteran presented some evidence, 
including two April 2005 statements, indicating that the 
veteran's kidney condition could have been caused by his 
diabetes, the VA examiner, who is a specialist in this field 
and who took into consideration the veteran's medical 
history, disagreed, and offered a detailed medical analysis 
backing his conclusion.  The Board finds the October 2003 
report more probative than other evidence submitted by the 
veteran.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 
217 F.3d 854 (Fed. Cir.1999) (unpublished decision), cert. 
denied 120 S.Ct. 1251 (2000) (it is not error for the Board 
to value one medical opinion over another, as long as a 
rationale basis for doing so is given).

While the veteran may feel that his condition is related to 
his time in service, or to his service-connected diabetes 
mellitus, as a layperson the veteran is not competent to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Without medical evidence linking his kidney 
condition with his active duty service or with his service-
connected diabetes mellitus, there is no basis upon which to 
establish service connection.  Service connection for a 
kidney condition must therefore be denied.  

B.  Coronary artery disease.

The veteran has also requested service connection for 
coronary artery disease.  

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran has coronary artery disease, and thus his claim must 
be denied.

The medical evidence in this case consists of the veteran's 
service medical records, post-service private and VA 
treatment records, and VA examinations.  A review of these 
records reveals no complaints of or treatment for any heart 
condition in service or within one year of service.  In 
addition, the veteran's post-service medical records do not 
reveal complaints of or treatment for any heart condition 
until December 1999, when the veteran was hospitalized for 
congestive heart failure.  Since that time the veteran has 
received several diagnoses of congestive heart failure and 
hypertension.  

In October 2002, the veteran was afforded a VA examination in 
connection with his claim.  The examiner reviewed the 
veteran's claims file and noted the cardiac catheterization 
performed in December 1999 and the diagnosis of congestive 
heart failure.  The examiner noted that at the time the 
catheterization was preformed, the veteran was told that his 
coronary arteries were clean and that he had hypertensive 
heart disease.  The examiner also noted that an 
echocardiogram was performed in December 2001, which 
indicated left ventricular hypertrophy with supernormal 
ejection fraction of 70-75% and normal LV size.  A sestamibi 
scan was done in December 2001, which was both clinically and 
electrocardiographically negative for myocardial ischemia.  
The examiner stated that this likely indicated that the 
veteran had nonischemic hypertensive cardiomyopathy.  The 
examiner also noted that, while "[d]iabetics do have an 
increased incidence of coronary artery disease ... this patient 
has no evidence of coronary artery disease at present."   

In addition, the veteran submitted a statement from a VA 
physician dated in April 2005.  This physician stated that, 
while the veteran does have hypertension and diabetes, "I do 
not have evidence of cardiopathy of diabetic origin at this 
point."

In light of the foregoing, the Board must deny the veteran's 
claim.  The veteran has not presented evidence that he 
currently has coronary artery disease.  And without a current 
diagnosis, a claim for entitlement to service connection for 
such condition cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the 
Board notes that the veteran, as a layperson, is not 
competent on his own to establish a medical diagnosis or show 
a medical etiology as such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Because the medical evidence is against a 
showing that the veteran currently has coronary artery 
disease, there is no basis upon which to establish service 
connection for this condition.


ORDER

1.  Service connection for a kidney disability is denied.

2.  Service connection for coronary artery disease is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for hypertension, must be remanded for further action.

Here, the record indicates that the veteran has been 
diagnosed with hypertension.  The veteran, however, has not 
been afforded a VA examination in connection with his claim 
in order to determine whether his current condition is 
related to or had its onset in service or within one year of 
service, or whether this condition is secondary to his 
service-connected diabetes mellitus type II.  In this regard, 
the Board notes that the October 2003 VA examiner, who 
examined the veteran in connection with his kidney claim, 
noted that at the time the veteran's diabetes mellitus was 
diagnosed, the veteran's hypertension was already present.  
The examiner, however, did not indicate which condition 
preceded which.  Another VA examination conducted in October 
2002, also noted the diagnosis of hypertension in December 
1999, and noted that the veteran had no knowledge that he had 
hypertension at the time, as he apparently had no symptoms of 
the condition.  Neither examiner opined on the question of a 
link between the veteran's hypertension and his military 
service or his service-connected diabetes mellitus.

The Board therefore finds that a VA examination is warranted 
to determine the current nature, extent and etiology of any 
hypertension found to be present, and to determine if the 
veteran's condition is related to or had its onset during 
service or within one year of service, or whether his 
condition is related to his service-connected diabetes 
mellitus.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate the veteran's claim.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 
(2004).

Prior to conducting the examination, the RO must associate 
with the claims folder any outstanding records of the 
veteran's treatment for his conditions.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
observes that the veteran has received regular treatment at 
the Memphis, Tennessee, VA Medical Center.  On remand, 
therefore, the RO should update the claims file to include 
any medical and treatment records from this facility, dated 
from August 2003 to the present.  In this respect, the Board 
notes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Moreover, the VCAA specifically provides that 
the duty to assist requires that these records be considered 
in the adjudication of the veteran's claims.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126; codified as amended at 
5102, 5103, 5106 and 5107 (West 2002).  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should request any records of 
the veteran's treatment at the Memphis, 
Tennessee, VA Medical Center, dated from 
August 2003 to the present.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any 
hypertension found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
hypertension found to be present.  If the 
examiner diagnoses the veteran as having 
hypertension, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
disability was caused by or had its onset 
during service, or within one year of 
service.  The examiner should also offer 
an opinion as to whether the veteran's 
hypertension is secondary to his service-
connected diabetes mellitus.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claims.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


